COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-406-CV


BASSAM MUHAMMED NAJEM                                           APPELLANT

                                       V.

TAHIR YASIN AL-SEBAHI                                                APPELLEE

                                   ------------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Bassam Muhammed Najem attempts to appeal from the trial

court’s final judgment in favor of Appellee Tahir Yasin Al-Sebahi.    The trial

court’s judgment was signed on February 27, 2009. Najem’s notice of appeal

was therefore due either March 30, 2009, for a direct appeal or August 27,




     1
          See Tex. R. App. P. 47.4.
2009, for a restricted appeal, but it was not filed until November 12, 2009.

See Tex. R. App. P. 26.1, 26.1(c).

      On November 30, 2009, we notified Najem of our concern that this court

may not have jurisdiction over the appeal and informed him that unless he or

any party desiring to continue the appeal filed with the court a response

showing grounds for continuing the appeal, this appeal would be dismissed for

want of jurisdiction. 2 See Tex. R. App. P. 42.3(a), 44.3. We have received no

response. Accordingly, we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f).


                                                 PER CURIAM

PANEL: MEIER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: January 14, 2010




      2
        We further notified Najem that the notice of appeal is defective and
directed him to file an amended notice of appeal because the notice does not
state the date of the judgment or the order appealed from, state the court to
which the appeal is being taken, and include a certificate of service indicating
that the notice of appeal has been served on all parties to the trial court
judgment. See Tex. R. App. P. 25.1(d)(2), (4), 25.1(e).

                                       2